Plaintiff in error, Gordon Davis, was convicted at the July, 1912, term of the county court of Woodward county on a charge of conspiring with another to defraud one Gustave Dahlke of certain real estate situated in said county, and his punishment fixed at imprisonment in the county jail for a period of six months and a fine of $300. A thorough reading of this record and careful consideration of the facts disclosed thereby lead unerringly to the conclusion that no miscarriage of justice has resulted by the conviction in this case. This is a case which, in our judgment, should be affirmed without delay. The judgment is affirmed with instructions to the trial court to cause the same to be carried into execution.